Prior to the adoption of the zoning ordinance of the city of Campbell the relators were the owners of lot number 5001 and outlot number 48 in that city.
For more than twenty years prior to the adoption of the ordinance there existed upon lot 5001 a garage which constituted a nonconforming use.
The evidence clearly indicates that the garage which constituted such nonconforming use had become in a bad state of repair, and that the relators desired and intended to tear down the old garage and erect upon the foundation thereof a new garage using concrete blocks and covering the same with permastone.
There can be no question under the law that the relators had the right to maintain the old garage where it had remained on lot number 5001 for a long period of time before the adoption of the ordinance.
To me, it is clear from the evidence that relators orally applied to the building inspector for a permit to change the old garage from its dilapidated condition to a new and substantial and more beautiful structure. When Louis Cataland applied for a permit to do so the inspector asked him to bring in his tax certificates, which he did, and the inspector signed the name of one of the owners to a written application for a permit to build the garage 24 by 24 feet, but issued the permit for the erection thereof on outlot number 48. Outlot number 48 never had a garage on it. There *Page 307 
was no intent or desire of the relators to erect a garage on outlot number 48. Just why the inspector issued the permit for that outlot is a matter of conjecture.
The relators proceeded to erect the garage on the foundation of the old one on lot number 5001, and when the same was partially completed they were notified to remove the same, given a specific number of days to do so, and threatened with prosecution if they failed to comply with the order of removal. They failed to comply and an affidavit has been filed against them charging them with violation of the zoning ordinance.
The testimony shows that the relators, under the mistaken belief that the permit for the new structure granted them the right to construct the same on the old foundation, proceeded to do so.
It is clear that the inspector, in granting the oral application of the relators for the permit, acted under a mistake of fact, and that the relators acted under a mistake of fact in erecting the new garage on the lot for which the permit did not provide. Here was a mutual mistake on the part of the parties interested.
In my judgment the permit should have been corrected to conform to the application made therefor, to wit, for the reconstruction of the garage on lot number 5001, and that, as corrected, the relators would have been clearly entitled to the permit applied for by them.
I further find from the evidence that the zoning ordinance of the city of Campbell has no substantial relation to the public health or welfare of the city of Campbell as applied to the particular lot number 5001. There was an attempt by the city to show its relationship to the public health and welfare, but the only evidence introduced by the city upon that subject was to *Page 308 
the effect that the old garage, in its dilapidated condition, was detrimental to the aesthetic appearance of other properties on the street.
It seems to me that the residents of that street were well aware of the co-operative attitude of the relators in removing the old structure for the sole purpose of correcting the eyesore which had a tendency to affect the aesthetic character of the properties in the particular neighborhood. Indeed, I think there is no one, either city officials or residents of the community, who would not have agreed that the improvement contemplated by relators was desirable not only to them but to every resident and every official of the city of Campbell.
There can be no question that the relators had the right to repair the old garage so as to prevent it from becoming a fire hazard or otherwise endangering the residents of the city of Campbell, and in its repaired condition relators would have had the right to keep the garage on lot 5001 for all time; and it is only because of the mutual mistake of the inspector and of the relators that the garage has not now been reconstructed so as to eliminate any objection which could be made thereto from an aesthetic standpoint or otherwise.
In my opinion, a great injustice has been done to the relators in this case by the denial of the permit asked for by them. It would be very clear to me that if this were an action for a mandatory injunction to prevent the city from interferring with the reconstruction of the garage and from ordering the new garage torn down, and from filing the criminal charge above referred to, a court of equity would grant the prayer of such a petition under the evidence disclosed by the record in this case.
I therefore respectfully dissent from the judgment of the majority members of the court in this case. *Page 309